                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 1 of 15 Page ID #:854



                                                                1   AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                                2   TIFFANY GELOTT (SBN 321951)
                                                                    TGelott@ggfirm.com
                                                                3   LAUREN R. FISHELMAN (SBN 317601)
                                                                    LFishelman@ggfirm.com
                                                                4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                                5   2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                                6   Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                                7
                                                                    Attorneys for Defendants
                                                                8
                                                                9
                                                                                                  UNITED STATES DISTRICT COURT
                                                               10
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                                                          WESTERN DIVISION
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    JOHN EVANS, an individual,                    Case No. 2:21-cv-00984-CBM-PD
                                                               14
                                                                                            Plaintiff,            Assigned to Hon. Consuelo B. Marshall
                                                               15
                                                                    v.                                            DEFENDANTS’ OPPOSITION TO
                                                               16                                                 PLAINTIFF JOHN EVANS’
                                                                    NBCUNIVERSAL MEDIA, LLC, a                    MOTION FOR LEAVE TO FILE
                                                               17   corporation; UNIVERSAL PICTURES               SECOND AMENDED COMPLAINT
                                                                    dba UNIVERSAL CITY STUDIOS,
                                                               18   LLC, a corporation; JERRY                     Date:    September 14, 2021
                                                                    SEINFELD, an individual; STACEY               Time:    10:00 a.m.
                                                               19   SNIDER, an individual, and DOES 1 to          Ctrm:    8B
                                                                    10, inclusive,
                                                               20                                                 Original Complaint Filed:
                                                                                            Defendants.           February 4, 2021
                                                               21
                                                               22                                                 First Amended Complaint Filed:
                                                                                                                  August 2, 2021
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                       OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                                   LEAVE TO FILE SECOND AMENDED
                                                                                                                                                 COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 2 of 15 Page ID #:855



                                                                1                                         TABLE OF CONTENTS
                                                                2
                                                                                                                                                                                  Page
                                                                3
                                                                    I.     INTRODUCTION ........................................................................................... 5
                                                                4
                                                                    II.    FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY .................. 6
                                                                5
                                                                    III.   ARGUMENT .................................................................................................. 8
                                                                6
                                                                           A.       Legal Standard ...................................................................................... 8
                                                                7
                                                                           B.       The Court Should Deny Leave to Amend Because Any
                                                                8                   Proposed Amendment is Futile ........................................................... 10
                                                                9                   1.   The Proposed SAC Would Be Futile Because It Still Fails
                                                                                         to Allege Any Specific Acts of Infringement by Any of
                                                               10                        the Purported Defendants Within the Past Three Years ........... 10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                   2.       The Proposed SAC Would Be Futile Because It Again
                                                                                             Fails to Plausibly Allege Access .............................................. 11
                                                               12
                          2049 Century Park East, Suite 2600




                                                                                    3.       The Proposed SAC Would Be Futile Because It Again
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                            Fails to Allege Substantial Similarity of Protected
                                                                                             Expression Between the Screenplay and the Film ................... 13
                                                               14   IV.    CONCLUSION ............................................................................................. 14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                        OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                                                                             2               LEAVE TO FILE SECOND AMENDED
                                                                                                                                                                  COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 3 of 15 Page ID #:856



                                                                1                                        TABLE OF AUTHORITIES
                                                                2
                                                                                                                                                                                 Page
                                                                3
                                                                    FEDERAL CASES
                                                                4
                                                                    Abbas v. Vertical Ent., LLC,
                                                                5     854 F. App’x 816 (9th Cir. 2021) ........................................................................ 11
                                                                6   Chodos v. W. Publ’g Co. Inc.,
                                                                      292 F.3d 992 (9th Cir. 2007) ................................................................................. 9
                                                                7
                                                                    Fabozzi v. StubHub, Inc.,
                                                                8     2012 WL 506330 (N.D. Cal. Feb. 15, 2012) ......................................................... 9
                                                                9   Heidari-Mojaz v. Arreguin,
                                                                      2020 WL 6541991 (C.D. Cal. Sept. 18, 2020) .................................................... 14
                                                               10
                                                                    Johnson v. Buckley,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11      356 F.3d 1067 (9th Cir. 2004) ............................................................................... 9
                                                               12   Leadsinger v. BMG Music Publ’g,
                          2049 Century Park East, Suite 2600




                                                                       512 F.3d 522 (9th Cir. 2008) ................................................................................. 9
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    Loomis v. Cornish,
                                                               14     836 F.3d 991 (9th Cir. 2016) ............................................................................... 11
                                                               15   Marcus v. ABC Signature Studios, Inc.,
                                                                      279 F. Supp. 3d 1056 (C.D. Cal. 2017) ............................................................... 14
                                                               16
                                                                    Moore v. Kayport Package Express, Inc.,
                                                               17     885 F.2d 531 (9th Cir. 1989) ................................................................................. 9
                                                               18   Nordyke v. King,
                                                                      644 F.3d 776 (9th Cir. 2011) ................................................................................. 9
                                                               19
                                                                    Paramount Pictures Corp. v. RePlayTV,
                                                               20     298 F. Supp. 2d 921 (C.D. Cal. 2004) ................................................................... 9
                                                               21   Petrella v. Metro-Goldwyn-Mayer, Inc.,
                                                                       572 U.S. 663 (2014) ............................................................................................ 10
                                                               22
                                                                    Rentmeester v. Nike, Inc.,
                                                               23     883 F.3d 1111 (9th Cir. Feb. 27, 2018) ............................................................... 14
                                                               24   Rutman Wine Co. v. E. & J. Gallo Winery,
                                                                       829 F.2d 729 (9th Cir. 1987) ................................................................................. 9
                                                               25
                                                                    Thomas v. Walt Disney,
                                                               26     2008 WL 425647 (N.D. Cal. Feb. 14, 2008) ....................................................... 14
                                                               27   Three Boys Music Corp. v. Bolton,
                                                                       212 F.3d 477 (9th Cir. 2000) ............................................................................... 11
                                                               28
                                                                                                                                        OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                                                                              3              LEAVE TO FILE SECOND AMENDED
                                                                                                                                                                  COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 4 of 15 Page ID #:857



                                                                1                                         TABLE OF AUTHORITIES
                                                                2                                               (continued)
                                                                                                                                                                             Page
                                                                3   Zivkovic v. S. Cal. Edison Co.,
                                                                       302 F.3d 1080 (9th Cir. 2002) ............................................................................... 8
                                                                4
                                                                    FEDERAL STATUTES
                                                                5
                                                                    17 U.S.C § 507(b) ..................................................................................................... 10
                                                                6
                                                                    OTHER AUTHORITIES
                                                                7
                                                                    Central District Local Rule 7-3 .................................................................................. 8
                                                                8
                                                                    Fed. R. Civ. Proc. 12(b)(6) ......................................................................................... 9
                                                                9
                                                                    Fed. R. Civ. Proc. 15(a) .............................................................................................. 8
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                          OPPOSITION TO PLAINTIFF'S MOTION FOR
                                                                                                                                4              LEAVE TO FILE SECOND AMENDED
                                                                                                                                                                    COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 5 of 15 Page ID #:858



                                                                1   I.       INTRODUCTION
                                                                2            Plaintiff John Evans’ (“Plaintiff”) motion for leave to file a Second Amended
                                                                3   Complaint (Dkt 29, “Motion”) underscores the utter futility of his copyright
                                                                4   infringement claim and confirms why Defendants’ 1 pending Motion to Dismiss
                                                                5   Plaintiff’s First Amended Complaint (Dkt 30) should be granted without further
                                                                6   leave to amend.
                                                                7            In what is now his third bite at the apple, Plaintiff has still not addressed the
                                                                8   critical deficiencies with his copyright claim, as identified in the Court’s July 23,
                                                                9   2021 Order granting Defendants’ initial motion to dismiss (Dkt 27). These include
                                                               10   Plaintiff’s failure to allege (a) any specific infringing acts committed by any
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   defendant within the last three years; (b) any non-speculative allegations of access;
                                                               12   or (c) any substantive description of the works, let alone plausible allegations of
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   substantial similarity. Plaintiff needed to cure all of these deficiencies to survive a
                                                               14   further motion to dismiss.
                                                               15            Plaintiff failed to cure any of them, instead filing a First Amended Complaint
                                                               16   (“FAC”) that suffered from the very same defects, as explained in detail in
                                                               17   Defendants’ currently pending Motion to Dismiss the FAC. Apparently
                                                               18   recognizing the FAC’s shortcomings, Plaintiff now seeks leave to file a proposed
                                                               19   Second Amended Complaint (the “Proposed SAC”). But the Proposed SAC, like
                                                               20   the FAC before it, continues to suffer from all of the same deficiencies the Court
                                                               21   already identified. The Proposed SAC still fails to allege any specific acts of
                                                               22   purported infringement within the last three years by any defendant (including the
                                                               23   two new defendants Plaintiff seeks to add), any plausible allegations of access, or
                                                               24   any non-conclusory allegations of substantial similarity.
                                                               25            Plaintiff’s Motion and Proposed SAC simply confirm that he is unable to
                                                               26
                                                                    1
                                                                      Defendants are NBCUniversal Media, LLC (“NBCUniversal”), Universal
                                                               27   Pictures, a division of Universal City Studios LLC (erroneously sued as “Universal
                                                                    Pictures dba Universal City Studios, LLC) (“Universal Pictures”), Jerry Seinfeld
                                                               28   (“Seinfeld”), and Stacey Snider (“Snider”).
                                                                                                                         OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                         5           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                   COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 6 of 15 Page ID #:859



                                                                1   state a valid claim for copyright infringement, despite having had multiple
                                                                2   opportunities to do so. Because the Proposed SAC (like the FAC) could not
                                                                3   withstand a motion to dismiss, amendment would be futile. It is beyond time for
                                                                4   this case, and Plaintiff’s ongoing waste of judicial and party resources, to come to
                                                                5   an end. Plaintiff’s motion for leave to file the Proposed SAC should be denied.
                                                                6
                                                                7   II.      FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY
                                                                8            Plaintiff filed the original Complaint in this action on February 4, 2021 (Dkt
                                                                9   7). As the Court now well knows, Plaintiff alleges that he is a writer who registered
                                                               10   his screenplay for an animated work entitled “Bee Movie” with the U.S. Copyright
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Office on April 14, 1999 (the “Screenplay”). Proposed SAC, ¶¶4, 19.
                                                               12            According to Plaintiff, in 1999, Defendant Stacey Snider (“Snider”), then
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Co-Chairman of Universal Pictures, agreed to read and review Plaintiff’s
                                                               14   Screenplay as a favor to her housekeeper, who was one of Plaintiff’s in-laws.
                                                               15   Proposed SAC, ¶23. On August 30, 1999, Plaintiff received a rejection letter from
                                                               16   Snider. Proposed SAC, ¶24.
                                                               17            Plaintiff alleges that “[i]n approximately 2005 – 2006, Defendant Snider left
                                                               18   her role as Co-chairman of Universal Pictures in exchange for a position as Co-
                                                               19   chairman and CEO of DreamWorks.” Proposed SAC, ¶26.2
                                                               20   2
                                                                      Like both the original Complaint and FAC, the Proposed SAC further
                                                               21   intentionally conflates “DreamWorks Animation,” the independent publicly traded
                                                                    company that produced the 2007 animated film Bee Movie, with the live action
                                                               22   studio “DreamWorks,” which employed Snider after she left Universal Pictures.
                                                               23   However, the SAC attaches and incorporates by reference an exhibit which
                                                                    confirms that at all times relevant to Plaintiff’s claims, DreamWorks Animation
                                                               24   was a completely separate company from DreamWorks Studios (Exhibit 8, Dkt 29-
                                                                    7 at pp. 2-3). Despite attaching an exhibit confirming the separate nature of the
                                                               25   companies, Plaintiff nevertheless continues to mislead the Court by suggesting that
                                                               26   these two distinct companies are one and the same. See, e.g., Proposed SAC, ¶¶26,
                                                                    27, 36, 48. Moreover, Plaintiff now seeks to add a new defendant identified as
                                                               27   “DreamWorks SKG” which Defendants are informed and believe is not an extant
                                                                    entity.
                                                               28
                                                                                                                       OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                       6           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                 COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 7 of 15 Page ID #:860



                                                                1            In November 2007, Plaintiff alleges that Snider, purportedly in her role as
                                                                2   “Co-chairman and CEO of DreamWorks,” released the 2007 animated film Bee
                                                                3   Movie (the “Film”), which Plaintiff claims infringes his Screenplay. The Film’s
                                                                4   credits state that it is “Based on an original idea by Jerry Seinfeld,” and Seinfeld is
                                                                5   a credited writer. Proposed SAC, ¶¶28-29.
                                                                6            On August 22, 2016, NBCUniversal announced that it had completed its
                                                                7   acquisition of DreamWorks Animation SKG Inc. 3 and, as alleged by Plaintiff, “the
                                                                8   studio DreamWorks is now part of the Universal Filmed Entertainment Group.”
                                                                9   Proposed SAC, ¶36. Plaintiff further alleges that “Universal Filmed Entertainment
                                                               10   Group is now a division of NBC Universal[.]” Id.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Plaintiff concedes that he has been aware of the Film since it was first
                                                               12   released on November 1, 2007. Proposed SAC, ¶39. Nevertheless, he waited nearly
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   14 years to file his lawsuit against Defendants.
                                                               14            On July 23, 2021, the Court granted Defendants’ motion to dismiss the
                                                               15   original Complaint (Dkt 27). The Court dismissed Plaintiff’s claims for unfair
                                                               16   competition, intentional infliction of emotional distress, and negligent infliction of
                                                               17   emotional distress without leave to amend (Dkt 27, at 13:2-13). With respect to
                                                               18   Plaintiff’s copyright claim, the Court identified three key deficiencies. First,
                                                               19   Plaintiff failed to allege a single infringing act by any of the Defendants within the
                                                               20   applicable three-year statute of limitations (Dkt 27, at 7:6-13). Second, Plaintiff
                                                               21   failed to allege any facts giving rise to a plausible inference that the Defendants
                                                               22   involved in the creation of the Film ever had access to the Screenplay (Dkt 27, at
                                                               23   8:17-9:23). Third, Plaintiff failed to allege any non-conclusory facts which would
                                                               24   establish that the Film and the Screenplay are substantially similar as a matter of
                                                               25   law (Dkt 27, at 10:3-19). The Court dismissed Plaintiff’s copyright claim with
                                                               26
                                                               27   3
                                                                     DreamWorks Animation SKG Inc. was the publicly traded parent company of
                                                                    DreamWorks Animation LLC which produced and owns the copyright in the Film.
                                                               28
                                                                                                                        OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                        7           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                  COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 8 of 15 Page ID #:861



                                                                1   leave to amend, giving Plaintiff an opportunity to correct these deficient allegations
                                                                2   if he was able (Dkt 27, at 10:20-23).
                                                                3            On August 2, 2021, Plaintiff filed his First Amended Complaint (“FAC”),
                                                                4   alleging a single cause of action for copyright infringement (Dkt 28). Other than
                                                                5   removing the three claims previously dismissed by the Court with prejudice, the
                                                                6   FAC was virtually identical to the original Complaint and failed to correct any of
                                                                7   the deficiencies the Court identified in the original Complaint. Accordingly, on
                                                                8   August 16, 2021, Defendants filed a motion to dismiss the FAC (Dkt 30).
                                                                9   However, just one week after filing his FAC, Plaintiff prematurely filed the
                                                               10   Proposed SAC 4 (Dkt 29).
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Plaintiff’s Proposed SAC alleges a single cause of action for copyright
                                                               12   infringement. Proposed SAC, ¶¶17-53. Plaintiff also purports to add two new party
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   defendants, Steven Spielberg and a “DreamWorks SKG,” which Plaintiff
                                                               14   erroneously alleges exists and incorrectly asserts is the parent company of
                                                               15   DreamWorks Animation LLC and a “wholly-owned” subsidiary of Universal City
                                                               16   Studios LLC. Proposed SAC, ¶¶5, 9.
                                                               17
                                                               18   III.     ARGUMENT
                                                               19            A.        Legal Standard
                                                               20            Despite the liberal amendment policy of Federal Rule of Civil Procedure
                                                               21   15(a), leave to amend “‘is not to be granted automatically.’” Zivkovic v. S. Cal.
                                                               22
                                                               23   4
                                                                      On August 9, 2021, one week prior to filing their motion to dismiss the FAC,
                                                                    Defendants’ counsel met and conferred with Plaintiff’s counsel, as required by
                                                               24   Local Rule 7-3. Less than two hours before the scheduled meet and confer call on
                                                                    Defendants’ motion, Plaintiff’s counsel informed Defendants that Plaintiff intended
                                                               25   to seek leave to file the Proposed SAC. Local Rule 7-3 requires parties to meet and
                                                                    confer seven days prior to the filing of a motion. Plaintiff ignored this rule and
                                                               26   instead filed the instant motion on the same day as the parties’ meet and confer
                                                                    conference. See Declaration of Roger Wilkerson (Dkt 29-2, at ¶7). For this reason
                                                               27   alone, Plaintiff’s motion should be denied. However, even if the Court excuses
                                                                    Plaintiff’s latest failure to comply with the Local Rules, Plaintiff’s motion should
                                                               28   be denied pursuant to Federal Rule of Civil Procedure 15(a).
                                                                                                                       OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                       8           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                 COMPLAINT
                                                           Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 9 of 15 Page ID #:862



                                                                1   Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (citing Jackson v. Bank of Hawaii,
                                                                2   902 F.2d 1385, 1387 (9th Cir. 1990)). A district court “may deny leave to amend a
                                                                3   complaint due to ‘undue delay, bad faith or dilatory motive on the part of the
                                                                4   movant, repeated failure to cure deficiencies by amendments previously allowed,
                                                                5   undue prejudice to the opposing party by virtue of allowance of the amendment,
                                                                6   [or] futility of amendment.’” Leadsinger v. BMG Music Publ’g, 512 F.3d 522, 532
                                                                7   (9th Cir. 2008) (affirming dismissal without leave to amend because any
                                                                8   amendment would be futile) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).
                                                                9   A district court’s discretion to deny leave to amend is “‘particularly broad’” where
                                                               10   the Court has previously granted leave to amend. Chodos v. W. Publ’g Co. Inc., 292
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   F.3d 992, 1003 (9th Cir. 2007) (quoting Griggs v. Pace Am. Grp., Inc., 170 F.3d
                                                               12   877, 879 (9th Cir. 1999)).
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            Futility is, by itself, sufficient to justify denial of a motion to amend. Johnson
                                                               14   v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (“Futility alone can justify the
                                                               15   denial of a motion to amend”) (citations omitted); see also Paramount Pictures
                                                               16   Corp. v. RePlayTV, 298 F. Supp. 2d 921, 927-29 (C.D. Cal. 2004) (“The futility of
                                                               17   the proposed amendment precludes the Court from granting leave to amend”);
                                                               18   Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987)
                                                               19   (“Denial of leave to amend is not an abuse of discretion where the pleadings before
                                                               20   the court demonstrate that further amendment would be futile.”)
                                                               21            “An amendment is futile if a proposed claim could not withstand a motion to
                                                               22   dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).” Fabozzi v. StubHub,
                                                               23   Inc., 2012 WL 506330, at *3 (N.D. Cal. Feb. 15, 2012); see also Nordyke v. King,
                                                               24   644 F.3d 776, 788 n.12 (9th Cir. 2011) (“A proposed amended complaint is futile if
                                                               25   it would be immediately ‘subject to dismissal’”) (citations omitted); Moore v.
                                                               26   Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989) (“Leave to
                                                               27   amend need not be given if a complaint, as amended, is subject to dismissal”).
                                                               28            As discussed below, the Proposed SAC utterly fails to address the
                                                                                                                         OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                         9           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                   COMPLAINT
                                                      Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 10 of 15 Page ID #:863



                                                                1   fundamental deficiencies identified by the Court that warranted dismissal of the
                                                                2   original Complaint, and which were not corrected by the FAC. The Proposed SAC
                                                                3   is futile and the Court should deny Plaintiff leave to file it, particularly in light of
                                                                4   his repeated attempts to unsuccessfully state a claim for copyright infringement.
                                                                5
                                                                6            B.        The Court Should Deny Leave to Amend Because Any Proposed
                                                                7                      Amendment is Futile
                                                                8                      1.   The Proposed SAC Would Be Futile Because It Still Fails to
                                                                9                           Allege Any Specific Acts of Infringement by Any of the
                                                               10                           Purported Defendants Within the Past Three Years
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            As the Court previously held, Plaintiff’s copyright infringement claim is
                                                               12   time-barred as to any alleged infringement that occurred more than three years prior
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   to Plaintiff filing his initial complaint on February 4, 2021 (Dkt 27, at 6:20-22). See
                                                               14   17 U.S.C § 507(b); Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 677
                                                               15   (2014). In dismissing the original Complaint, the Court granted Plaintiff leave to
                                                               16   amend to assert “additional facts, if any, regarding any particular acts of
                                                               17   infringement by each defendant during the three-year limitation period.” (Dkt 27, at
                                                               18   7:6-13 (emphasis added)).
                                                               19            Notwithstanding the opportunity to amend, and as discussed in Defendants’
                                                               20   pending motion to dismiss, the allegations in the FAC were nearly verbatim to
                                                               21   those the Court already found deficient. In the Proposed SAC, Plaintiff likewise
                                                               22   fails to address, much less overcome, these fatal deficiencies. The Proposed SAC
                                                               23   includes these same deficient allegations and fails to offer a single new allegation of
                                                               24   any infringing act in the three years preceding the filing of his Complaint. Instead,
                                                               25   Plaintiff includes only a single sentence alleging that Defendants (without
                                                               26   differentiation) “failed to obtain Plaintiff’s permission to use his copyright for all
                                                               27   aforementioned third party licensing deals within three years the date [sic] this
                                                               28   Complaint was filed, February 4, 2021.” Proposed SAC, ¶37. This is not an
                                                                                                                        OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                       10           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                  COMPLAINT
                                                      Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 11 of 15 Page ID #:864



                                                                1   allegation of infringing conduct (let alone specific infringing conduct by a specific
                                                                2   defendant). Instead, it is an allegation that, if there were any licensing deals within
                                                                3   the last three years (which Plaintiff does not allege), Defendants failed to obtain
                                                                4   Plaintiff’s permission. Plaintiff still does not allege any act of exploitation—no
                                                                5   allegation that a Defendant in fact licensed the Film or engaged in any other
                                                                6   infringing conduct at any time since the Film was released in 2007, let alone in the
                                                                7   past three years.
                                                                8            Despite three attempts to do so, Plaintiff has not specifically identified, let
                                                                9   alone adequately alleged, any particular acts of infringement by any of the existing
                                                               10   defendants during the three-year limitations period. However, through the
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Proposed SAC, Plaintiff nonetheless purports to add two entirely new defendants,
                                                               12   Steven Spielberg and DreamWorks SKG. But as with the existing Defendants, the
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Proposed SAC fails to allege that either of the purported new defendants engaged in
                                                               14   any conduct that would constitute an act of infringement, let alone any act of
                                                               15   infringement within the last three years. Proposed SAC, ¶37.
                                                               16            In light of these persistent defects, the Proposed SAC could not withstand a
                                                               17   motion to dismiss and amendment would be futile. See Abbas v. Vertical Ent., LLC,
                                                               18   854 F. App’x 816 (9th Cir. 2021) (district court did not abuse its discretion in
                                                               19   denying leave to amend where plaintiff did not provide facts that would remedy
                                                               20   time-barred copyright claim).
                                                               21
                                                               22                      2.   The Proposed SAC Would Be Futile Because It Again Fails
                                                               23                           to Plausibly Allege Access
                                                               24            In order to plead access in a copyright case, a plaintiff must sufficiently
                                                               25   allege “a reasonable possibility, not merely a bare possibility, that an alleged
                                                               26   infringer had the chance to view the protected work.” Loomis v. Cornish, 836 F.3d
                                                               27   991, 995 (9th Cir. 2016) (internal quotation marks and citation omitted). Access
                                                               28   “may not be inferred through mere speculation or conjecture.” Three Boys Music
                                                                                                                         OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                        11           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                   COMPLAINT
                                                      Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 12 of 15 Page ID #:865



                                                                1   Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir. 2000) (overruled on other grounds in
                                                                2   Skidmore as Trustee for Randy Craig Wolfe Trust v. Led Zeppelin, 952 F.3d 1051
                                                                3   (9th Cir. 2020)).
                                                                4            In its July 23, 2021 Order, the Court recognized that Plaintiff’s original
                                                                5   Complaint failed to plausibly plead access and granted Plaintiff leave to amend to
                                                                6   attempt to remedy the defects in his pleading. However, Plaintiff’s FAC continued
                                                                7   to advance the identical access theory that the Court already found insufficient.
                                                                8   Here, despite a third attempt at amendment, the Proposed SAC fares no better.
                                                                9            Plaintiff asserts that his “changes to the proposed SAC are solely to plausibly
                                                               10   allege a nexus between the Defendants in accordance with this Court’s July 23,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   2021 order.” (Dkt 29, at 5:8-10). Despite this pronouncement, the minor changes in
                                                               12   the Proposed SAC do not come anywhere close to alleging a reasonable possibility
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   that anyone involved in the creation of the Film received Plaintiff’s Screenplay.
                                                               14            In his new allegations pertaining to access in the Proposed SAC,5 Plaintiff
                                                               15   asserts that Snider “had an extremely close and working [sic] relationship with
                                                               16   Defendant Spielberg, and other top representatives of Dreamworks, prior to her
                                                               17   transition, including sending screenplays to other executives.” Proposed SAC, ¶48.
                                                               18   Plaintiff also alleges that he “previously mailed [unidentified] scripts to
                                                               19   DreamWorks SKG headquarters located on the NBCUniversal lot.” Proposed SAC,
                                                               20   ¶49. However, Plaintiff’s new allegations do not plausibly allege access as to any
                                                               21   of the existing Defendants or proposed additional ones and are thus futile.
                                                               22   Significantly, whatever Plaintiff mailed to “DreamWorks SKG” in April 1996
                                                               23   (Proposed SAC, Exh. 15), it definitely was not his “Bee Movie” script. Plaintiff’s
                                                               24   copyright registration establishes that he did not complete his script until 1999
                                                               25   (Proposed SAC, Exh. 1) and he admits he did not submit it to anyone before April
                                                               26   1999. Proposed SAC, ¶¶19-22 (noting that after registering the script and mailing a
                                                               27
                                                                    5
                                                                     Though Dkt 29-5 purports to show a “Proposed SAC Redline,” the redlined
                                                               28   material includes various revisions that already appeared in the FAC.
                                                                                                                        OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                       12           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                  COMPLAINT
                                                      Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 13 of 15 Page ID #:866



                                                                1   copy to himself in March and April 1999, “Plaintiff then began the process of
                                                                2   submitting his script for ‘Bee Movie’ to” third parties).
                                                                3            Though Plaintiff alleges the existence of a close relationship between Snider
                                                                4   and Spielberg, he still fails to allege (nor can he) that Snider gave the Screenplay to
                                                                5   any of the existing Defendants, to either of the two proposed additional defendants,
                                                                6   or to anyone involved in the creation of the Film. Rather, the Proposed SAC
                                                                7   continues to improperly rely upon conjecture to fill the gaps regarding access that
                                                                8   Plaintiff cannot. And not one of Plaintiff’s new allegations, including those
                                                                9   regarding Spielberg or DreamWorks SKG, gives rise to any plausible chain of
                                                               10   events establishing that Seinfeld, NBCUniversal, or Universal Pictures had access
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   to the Screenplay. Additionally, and as noted above, though Plaintiff attempts to
                                                               12   suggest that his allegation that he “previously mailed scripts to DreamWorks SKG
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   headquarters located on the NBCUniversal lot” bears at all on the issue of access,
                                                               14   whatever he sent was not the Screenplay.
                                                               15            Plaintiff’s ill-conceived and wildly speculative suppositions do not suffice to
                                                               16   adequately plead access. Because the Proposed SAC still fails to plausibly allege
                                                               17   access, amendment would be futile.
                                                               18
                                                               19                      3.   The Proposed SAC Would Be Futile Because It Again Fails
                                                               20                           to Allege Substantial Similarity of Protected Expression
                                                               21                           Between the Screenplay and the Film
                                                               22            As an initial matter, like the FAC, the Proposed SAC fails to allege any
                                                               23   purported substantial similarities between the Film and the Screenplay. The
                                                               24   Proposed SAC does not add even a single new allegation of substantial similarity.
                                                               25   Instead, it once again rests entirely on conclusory allegations that the Court has
                                                               26   already found are insufficient (Dkt 27, at 10:12-13 & n.10). For this reason alone,
                                                               27   the Proposed SAC would be subject to dismissal and is therefore futile.
                                                               28            What’s more, though, and as discussed in Defendants’ currently pending
                                                                                                                        OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                       13           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                  COMPLAINT
                                                      Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 14 of 15 Page ID #:867



                                                                1   motion to dismiss the FAC, because the Screenplay and the Film are not
                                                                2   substantially similar under the extrinsic test as a matter of law, and because no
                                                                3   amendment can cure that deficiency, the Proposed SAC is unquestionably futile.
                                                                4   See, e.g., Marcus v. ABC Signature Studios, Inc., 279 F. Supp. 3d 1056, 1073 (C.D.
                                                                5   Cal. 2017) (dismissing copyright infringement claim without leave to amend where
                                                                6   amendment would be futile “[b]ecause substantial similarity is ‘a defect that cannot
                                                                7   be cured by an amended complaint’”) (citing Silas v. HBO, Inc., 201 F. Supp. 3d
                                                                8   1158, 1171 (C.D. Cal. 2016)); Thomas v. Walt Disney, 2008 WL 425647, at *6
                                                                9   (N.D. Cal. Feb. 14, 2008) (“leave to amend would be futile” where court’s rejection
                                                               10   of copyright infringement claim was based on a review of the works themselves);
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Rentmeester v. Nike, Inc., 883 F.3d 1111, 1123 (9th Cir. Feb. 27, 2018) (“[n]othing
                                                               12   disclosed during discovery could alter the fact that the allegedly infringing works
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   are as a matter of law not substantially similar [to Plaintiff’s work]”) (overruled on
                                                               14   other grounds in Skidmore, 952 F.3d 1051); Heidari-Mojaz v. Arreguin, 2020 WL
                                                               15   6541991, at *3 (C.D. Cal. Sept. 18, 2020) (Marshall, J.). Plaintiff cannot allege
                                                               16   substantial similarity as a matter of law. Thus, amendment would be futile.
                                                               17
                                                               18   IV.      CONCLUSION
                                                               19            The allegations in Plaintiff’s Proposed SAC fail, for the third time, to state a
                                                               20   claim for copyright infringement and would immediately be subject to a motion to
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26   ///
                                                               27   ///
                                                               28   ///
                                                                                                                         OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                        14           LEAVE TO FILE SECOND AMENDED
                                                                                                                                                   COMPLAINT
                                                      Case 2:21-cv-00984-CBM-PD Document 34 Filed 08/24/21 Page 15 of 15 Page ID #:868



                                                                1   dismiss. Accordingly, Plaintiff’s motion for leave to file the proposed Second
                                                                2   Amended Complaint should be denied.
                                                                3   DATED: August 24, 2021            GREENBERG GLUSKER FIELDS
                                                                                                       CLAMAN & MACHTINGER LLP
                                                                4
                                                                5
                                                                                                      By:
                                                                6                                           AARON J. MOSS (SBN 190625)
                                                                                                            TIFFANY GELOTT (SBN 321951)
                                                                7                                           LAUREN R. FISHELMAN (SBN 317601)
                                                                                                            Attorneys for Defendants
                                                                8
                                                                9
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                    19225-00016/4113930.7                    15          LEAVE TO FILE SECOND AMENDED
                                                                                                                                              COMPLAINT
